DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 8-14 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 8 (and dependent claims 9-14 based on their incorporation by reference) require the limitation "wherein the computer system is capable of performing a method comprising" followed by a series of steps/functions.  However, the phrase “is capable of” renders the claim indefinite, as the broadest reasonable interpretation of this could mean the computer system is suitable to be programmed to perform the subsequent steps/functions or a computer system that is configured to and thus programmed to perform the subsequent steps/functions.  Therefore, claims 8-14 are indefinite.  Examiner suggests amending claim 8 to read “configured to” instead of “capable of” in order to clearly define the claimed invention and overcome this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a method (claims 1-7), a computer system (claims 8-14), and a computer-readable medium (claims 15-20), and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: Claims 1-20 recite the following steps which are practically performable by mental process (including observation, evaluation, judgement and opinion) and certain methods of organizing human activity (including interpersonal interactions between a teacher and student, or an employer and employee): monitoring day-to-day activities of a user (i.e., mental process, observation); deriving a current level of expertise for the user based on the day-to-day activities (i.e., mental process, evaluation/judgement/opinion); crowdsourcing an expected level of expertise in a different knowledge domain (i.e., interpersonal interaction); comparing the current level of expertise with the expected level of expertise (i.e., mental process, evaluation/judgement/opinion); and modifying a color of a badge associated with the user based on the comparison between the current level of expertise and the expected level of expertise (i.e., mental process, evaluation/judgement/opinion); wherein the current level of expertise for the user is derived from a complexity of the day-to-day activities of the user (i.e., mental process, evaluation/judgement/opinion); wherein the current level of expertise for the user is derived from a frequency of the day-to-day activities of the user (i.e., mental process, evaluation/judgement/opinion); brightening the color of the badge in response to the current level of expertise being greater than the expected level of expertise (i.e., mental process, evaluation/judgement/opinion); fading the color of the badge in response to the current level of expertise being less than the expected level of expertise (i.e., mental process, evaluation/judgement/opinion); recommending new badges that the user can earn based on newly acquired knowledge or attained skills (i.e., interpersonal interaction); and notifying the user of a currentness of previously attained skills associated with the badge (i.e., interpersonal interaction).  The steps related to representing a badge having different color, brightness, and fading characteristics would require a person to use a physical aid, i.e., pen/pencil and paper, to help perform the mental step of drawing the badge.  However, the use of such physical aid does not negate the mental nature of this limitation.  See MPEP 2106.04(a)(2), section III(b). Thus, the steps above fall into at least two groupings of abstract ideas.  Therefore, the claims recite an abstract idea.
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., defining the invention as processor-implemented and automatic; defining the invention as a computer system […] comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing  the steps above; defining the invention as a computer program product […] comprising: one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor of a computer to perform the steps above; and defining the badge as digital) are recited at a high level of generality and so generically that they represent no more than mere instructions to apply the judicial exceptions on a general-purpose computer. The claims also do not define the steps of generating the digital badge in a manner that foreclose them from being performed by a human, mental and with pen and paper. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a general-purpose computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as provided under Step 2A, Prong 2 above, the additional elements do not offer meaningful limitations beyond generally linking the abstract idea to a field of use, i.e., a computer system, and thus do not amount to significantly more than the abstract idea.  Moreover, mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, which is the case here by reciting a computer system at the outset of the claims and merely defining the badge as digital, has been held by the courts to not be sufficient to show an improvement in computer-functionality.  See Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential).  The computer system described in the specification of the present application demonstrates the well-understood, routine, conventional nature of additional elements as they are described in a manner that indicates that the additional elements are sufficiently well-known (i.e., see paragraphs 0020 describing the system implemented on a general-purpose computer; and paragraph 0041 describing embodiments of the present invention are capable of being implemented in conjunction with any other type of computing environment now known or later developed) that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 1-20 are not directed to patent eligible subject matter.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES B HULL/Primary Examiner, Art Unit 3715